*208ORDER
The Disciplinary Review Board on June 6, 1997, having filed with the Court its decision concluding that STEVEN JOEL RUBIN of CRANFORD, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of one year for his violations of RPC 1.5(a) (unreasonable fee); RPC 1.5(b) (failure to reduce basis of fee to writing); RPC 1.5(e) (improper division of fees between lawyers without client’s consent); RPC 5.5(b) (assistance to a non-lawyer in the unauthorized practice of law); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that STEVEN JOEL RUBIN is hereby suspended from the practice of law for a period of one year, effective immediately, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.